UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7651


MAURICE CLACK,

                 Plaintiff - Appellant,

          v.

RAPPAHANNOCK REGIONAL STAFF, Pretrial Investigators; DONALD
SON, Corporal; RAPPAHANNOCK REGIONAL STAFF, Mail Clerks,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:13-cv-00196-HCM-TEM)


Submitted:   January 22, 2015              Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Clack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Maurice        Clack   appeals      the   district       court’s    order

dismissing without prejudice his 42 U.S.C. § 1983 (2012) action

for failure to follow the court’s earlier orders informing him

that    he   needed    to    pay    the   filing   fee   or    sign   a   consent    to

collection     of     fees    form.       The    court’s   May    29,     2013   order

specifically informed Clack that failure to comply could result

in dismissal.         We have reviewed the record and find no abuse of

discretion by the district court.                  Davis v. Williams, 588 F.2d
69, 70 (4th Cir. 1978) (providing review standard); see Ballard

v. Carlson, 882 F.2d 93, 95–96 (4th Cir. 1989) (noting that

dismissal is the appropriate sanction where litigant disregarded

court order despite warning that failure to comply with order

would result in dismissal).               Accordingly, we deny Clack’s motion

for appointment of counsel and affirm for the reasons stated by

the    district     court.      Clack     v.    Rappahannock     Reg’l    Staff,    No.

2:13-cv-00196-HCM-TEM (E.D. Va. Oct. 17, 2014).                           We dispense

with oral argument because the facts and legal contentions are

adequately     presented       in   the    materials     before   this     court    and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2